Citation Nr: 1717061	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the appeal in December 2015.

The Veteran testified before a Decision Review Officer and before the undersigned at hearings dated in February 2012 and August 2015, respectively.  Transcripts of the hearings have been associated with the file.


FINDING OF FACT

The Veteran's back disability did not have its onset in service or for many years thereafter and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the 2015 Board remand directed that the Veteran be provided with a VA examination to determine the nature, extent, and etiology of any diagnosed back disability and such examination took place in March 2016.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, conducted a thorough physical examination, and rendered a well-reasoned opinion that is consistent with the remainder of the evidence of record.  Accordingly, that examination is adequate.  .  Additionally, VA and private treatment records were either received or a negative response from the provider was recorded.  For these reasons, the Board finds that the Agency of Original Jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions, a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran asserts that he began to experience back pain in service due to the repeated lifting of heavy objects while performing his duties as a mechanic, and has experienced back pain continuously since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. §1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).  

Regarding the first element of service connection, current disability, as the Veteran has been diagnosed with multi-level degenerative disease of the thoracic and lumbar spine during the appeal period, element one is established.  See, e.g., March 2016 VA examination report.

As to the second element, an in-service incurrence or aggravation of a disease or injury, the Veteran's available service treatment records (STRs) do not reveal any complaints of a back injury or disability.  Furthermore, the Veteran's medical history at separation lists no back pain or disabilities, and includes a statement from the Veteran that he was in good health at that time.  See August 1968 Report of Medical History.  The physician's summary on the same report notes that the Veteran was in "good health."  The Veteran, however, has attributed his back pain to his work as a truck mechanic in service, relating it to either the heavy lifting he performed as a mechanic (specifically noting lifting heavy tires), or to jumping off the back of trucks in the jungle.  In support of his claim, he submitted a statement from R.L., who indicated that he received a letter from the Veteran while he was on active duty indicating "hurt his back real bad" and was having trouble with it.  See March 2012 Statement in Support of Claim by R.L.  The Board has no reason to doubt the veracity of the Veteran's report of an in-service back injury, and finds it to be consistent with the circumstances of his service as a mechanic.  38 U.S.C.A. § 1154(a).  Accordingly, element two of service connection is also met.
Regarding the final element, nexus, there is conflicting evidence of record.  In favor of the claim is a March 2012 letter from chiropractor J.M., who reported that the Veteran had experienced exacerbations of his back problems for many years dating back to the prior chiropractic experience in the 1980s.  He reported that this back problem had been "a constant chronic problem with exacerbation of the injury he sustained, we believe[,] when he was actively serving."  In an August 2015 statement, the chiropractor further noted that the Veteran had presented to his office for treatment of "general injuries that [sic] when he was in the service" that had "created biomechanical alterations to his thoracic and lumbar spine problems . . . [that] are caused by the injuries he sustained during his military duties, he has each of these chronic pain syndromes since his time in the service."  Critically, the chiropractor offered no rationale for his conclusion, and indicated no review of the relevant medical history in the Veteran's case.

Against the claim is the opinion of the March 2016 VA examiner, who found that the Veteran's current back condition is less likely as not related to his service.  In support of her conclusion, the examiner notes:

The veteran is unable to relate to me a time when he had such severe back pain he felt he injured his back while in the military. . . . He reports that he began seeing a chiropractor for his back in 1969 or 1970.  There is no evidence of this.  His current chiropractor reports he began care in 1980.  The veteran began working for the Kellogg company in the factory in 1969 where he worked for 30 years with no evidence of a back disability.  He worked in the plant initially and then transferred to janitorial.  He gainfully retired in 1999 without a disability.  The veteran did not seek medical care (beyond chiropractic care) until 2009 and at that time was diagnosed with multi-level degenerative disease involving the thoracic and lumbar spine.  The veteran's chiropractor filled out a D[isability]B[enefits]Q[uestionnaire] that indicates an xray in 2010 showed possible old compression fracture of T7 and T8.  This is not supported on subsequent M[agnetic]R[easonance]I[mage]s.  Bronson Neurosciences diagnosed a slight right-sided T5-6 disc herniation in 2012.  Had this been diagnosed in the late 1960s or early 1970s one could support it may be related to injury.  This is more than 40 years after separation from the military.

Degenerative arthritis (also known as osteoarthritis) is a gradual breakdown of the cartilage of the joints and discs in the back.  In general, degenerative arthritis happens as people get older.  Degenerative arthritis occurs more often among people who are overweight.  It also occurs more frequently in those who have jobs or do sports that put repetitive stress on certain joints.

After review of all available information and medical literature review, the Veteran's current back condition is less likely as not related to a reported but not validated injury that occur[r]ed while he was in the military.  The veteran has multi-level degenerative disease diagnosed in 2009 at the age of 61.  It involves several levels of the veteran's spines and is more likely related to aging and his years of working in a factory.

The Board finds that the 2016 examination report holds more probative weight than the private physician's reports, given that the VA examiner reviewed the Veteran's claims file, including STRs and private treatment records, in addition to conducting an in-person examination.  Additionally, the VA examiner gave a complete rationale explaining why she opined that the injury was less likely than not related to service, while the Veteran's private physician merely stated that he has had the pain since his time in service, without providing any evidence or rationale.  Thus, the Board affords more probative weight to the opinion of the VA examiner, and nexus is not established.

To the extent the Veteran reports that his back problems are due to service, as a lay person, he is not competent to render an opinion as to the etiology of his currently diagnosed arthritis, as to do so would require medical expertise, which he is not shown to possess.  In this regard, to the extent a September 2011 record from G.C.W., M.D., notes the Veteran "believes [his] back pain started while he was in the service," a November 2011 record from B.W., M.D. notes that "[t]he patient states the [back] pain first began when he was in the Army and was jumping off the back of trucks," and a March 2012 VA psychiatric examiner notes that the Veteran "hurt his back while lifting a tire," these statements are comparable to a statement from the Veteran himself regarding nexus, which is not competent evidence for reasons outlined above.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Finally, as noted above arthritis was first diagnosed in 2009, many decades after service, which precludes the possibility of presumptive service connection.  Moreover, as there is no indication of any manifestation of arthritis symptomatology during service, as the Veteran's service treatment records are silent for complaints of relevant to his back, service connection based on continuity of symptomatology is not available in this case.  38 C.F.R. § 3.303(b).

In sum, the preponderance of the evidence weighs against a finding that the Veteran's back disability is causally related to his service.  Thus, the benefit of the doubt doctrine is inapplicable, and the claim is not established.


ORDER

Service connection for a back disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


